NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

DONNIS TURNER FOSTER,            )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D15-3151
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 2, 2017.

Appeal from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Joseph Thye
Sexton, Assistant Regional Counsel,
Office of Criminal Conflict and Civil
Regional Counsel, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             The State has properly conceded that we must reverse Donnis Foster's

conviction for possession of marijuana. We do so and remand with directions to vacate

that conviction. We affirm the judgment and sentences in all other respects.
           Affirmed in part, reversed in part, and remanded with instructions.


NORTHCUTT, KELLY, and MORRIS, JJ., Concur.




                                        -2-